Title: From John Adams to James Warren, 20 April 1776
From: Adams, John
To: Warren, James


     
      
       April 20th. 1776
      
     
     Last Evening, a Letter was received, by a Friend of yours, from Mr. John Penn, one of the Delegates from North Carolina, lately returned home to attend the Convention of that Colony, in which he informs, that he heard nothing praised in the Course of his Journey, but Common sense and Independence. That this was the Cry, throughout Virginia. That North Carolina, were making great Preparations for War, and were determined, to die poor and to die hard, if they must die, in Defence of their Liberties. That they had, repealed, or Should repeal their Instructions to their Delegates against Independence. That South Carolina had assumed a Government chosen a Council, and John Rutledge Esqr., President of that Council with all the Powers of a Governor, that they have appointed Judges and that Drayton is Chief Justice. “In short, sir, says this Letter, The Vehemence of the southern Colonies is such, as will require the Coolness of the Northern Colonies, to restrain them from running to Excess.”
     Inclosed you have a little Pamphlet, the Rise and Progress of which you shall be told.
     Mr. Hooper and Mr. Pen of North Carolina, received from their Friends in that Colony, very pressing Instances to return home and attend the Convention, and at the Same Time to bring with them every Hint they could collect, concerning Government.
     Mr. Hooper, applied to a certain Gentleman, acquainted him with the Tenor of his Letters and requested that Gentleman to give him his sentiments upon the subject. Soon afterwards Mr. Pen applied to the Same Gentleman, and acquainted him with the Contents of his Letters, and requested the same Favour.
     The Time was very Short. However the Gentleman thinking it an opportunity, providentially thrown in his Way, of communicating Some Hints upon a subject, which seems not to have been sufficiently considered in the southern Colonies, and so of turning the Thought of Gentlemen that Way, concluded to borrow a little Time from his sleep and accordingly wrote with his own Hand, a Sketch, which he copied, giving the original to Mr. Hooper and the Copy to Mr. Penn, which they carried with them to Carolina. Mr. Wythe getting a sight of it, desired a Copy which the Gentleman made out from his Memory as nearly as he could. Afterwards Mr. Serjeant of New Jersey, requested another, which the gentleman made out again from Memory, and in this he enlarged and amplified a good deal, and sent it to Princetown. After this Coll. Lee, requested the same Favour. But the Gentleman, having written amidst all his Engagements five Copies, or rather five sketches, for no one of them was a Copy of the other, which amounted to Ten Sheets of Paper, pretty full and in a fine Hand was quite weary of the office. To avoid the Trouble of writing any more he borrowed Mr. Wythes Copy and lent it to Coll. Lee, who has put it under Types and thrown it into the Shape you see. It is a Pity it had not been Mr. Serjeants Copy for that is longer and more compleat, perhaps more correct. This is very incorrect, and not truly printed. The Design however is to mark out a Path, and putt Men upon thinking. I would not have this Matter communicated.
     I think, by all the Intelligence We have that North Carolina, Virginia, Maryland, and New Jersey will erect Governments, before the Month of June expires. And, if New York should do so too Pennsylvania, will not neglect it. At least I think so.
     There is a particular, Circumstance relative to Maryland, which you will learn eer long, but am not at Liberty to mention at present, but will produce important Consequences in our favour, I think.
     But, after Governments shall be assumed, and a Confederation formed, We shall have a long, obstinate and bloody War to go through and all the Arts, and Intrigues of our Enemies as well as the Weakness and Credulity of our Friends to guard against.
     A Mind as vast as the Ocean, or Atmosphere is necessary to penetrate and comprehend all the intricate and complicated Interests which compose the Machine of the Confederat Colonies. It requires all the Philosophy I am Master of and more than all, at Times to preserve that serenity of Mind and Steadiness of Heart, which is necessary to watch the Motives, of Friends and Enemies, of the Violent and the Timid, the Credulous and the dull, as well as the Wicked.
     But if I can contribute ever so little towards preserving the Principles of Virtue and Freedom in the World, my Time and Life will be not ill spent.
     A Man must have a wider Expansion of Genius than has fallen to my share to see to the End of these great Commotions. But, on such a full sea are We now afloat, that We must be content to trust, to Winds and Currents with the best Skill We have, under a kind Providence to land us in a Port of Peace, Liberty and Safety.
    